Citation Nr: 0828261	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-05 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malaria. 

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for hemorrhoids, 
thrombosed and prolapsed.  

4.  Entitlement to service connection for stress ulcer.

5.  Entitlement to service connection for pneumonia. 

6.  Entitlement to service connection for prostate condition.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served from March 1944 to June 1945.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of July 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for malaria, 
hypertension, hemorrhoids, stress ulcer, pneumonia and a 
prostate condition.  The veteran claims that his 
hypertension, hemorrhoids, stress ulcer, pneumonia and 
prostate condition are secondary to his malaria.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
Here, the veteran is seeking service connection for various 
disabilities.  In September 2006, private physician, M.P.B., 
indicated that the veteran contacted malaria in service while 
working under deprived conditions.  M.P.B. noted that the 
veteran exhibited all the symptoms of the disease and was 
given anti-malarial drugs.  M.P.B also noted that because of 
the malarial complications the veteran suffered from 
hypertension, prolapsed hemorrhoids, stress ulcer, pneumonia, 
prostate condition, and fever and chills.  M.P.B opined that 
the veteran initially contacted malaria as his first 
disability in service and that "by the very nature of 
malaria complications followed as the parasites of malaria, 
carried throughout the different system of the body by the 
blood, infected the parts that developed there complications 
into disabilities discussed."  It was further noted that 
these disabilities were further aggravated by the very 
demanding nature of service, coupled by traumatic events and 
experiences of war.  M.P.B. opined that the disabilities 
claimed by the veteran are therefore all considered to be 
service connected.  

Although M.P.B. issued a very detailed report, it appears 
that M.P.B. did not examine the veteran but instead rendered 
an opinion based on the veteran's statements.  However, the 
veteran has submitted affidavits which maintain that he had 
malaria in service.  Because evidence has been presented 
which shows that the veteran may have had malaria during 
service and it is unclear if the veteran currently has 
malaria and if so if it is service related, a remand for the 
purpose of obtaining a VA examination(s) is required. 

The Board also notes that veteran has indicated in his VA-
Form 9 that an affidavit of Dr. Gregorio M. Parra is of 
record which, according to the veteran, provides medical 
evidence that he was hospitalized with malaria during service 
without the benefit of formal examination and diagnosis upon 
entry and release.  The Board notes that R.T.L. noted that he 
served with the veteran and that they were stationed in a 
location known to be manifested with malaria.  R.T.L. noted 
that many of the soldiers, including himself, were sick from 
what was strongly believed to be malaria.  He also noted that 
the veteran contacted that ailment and that he was treated by 
Dr. Gregorio M. Parra.  It does not appear that Dr. Parra's 
affidavit is of record.  The Board is of the opinion that 
this record should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request submission of the affidavit from 
Dr. Gregorio M. Parra, if available.  

2.  The veteran should be afforded 
appropriate VA examinations to ascertain 
(a) whether he has malaria, hypertension, 
hemorrhoids, stress ulcer, pneumonia and a 
prostate condition; (b) whether the 
conditions are attributable to service on 
a direct or secondary basis.  The examiner 
should state for the record whether any 
currently shown disabilities are likely, 
as likely as not, or not likely related to 
service.  A complete rationale for all 
opinions should be provided.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


